
	

112 HR 2533 IH: Chapter 11 Bankruptcy Venue Reform Act of 2011
U.S. House of Representatives
2011-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		112th CONGRESS
		1st Session
		H. R. 2533
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Smith of Texas
			 (for himself, Mr. Conyers,
			 Mr. Coble, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 28 of the United States Code with respect
		  to proper venue for cases filed by corporations under chapter 11 of title 11 of
		  such Code.
	
	
		1.Short titleThis Act may be cited as the
			 Chapter 11 Bankruptcy Venue Reform Act
			 of 2011.
		2.AmendmentsSection 1408 of title 28 of the United
			 States Code is amended—
			(1)by inserting
			 (a) before Except,
			(2)by inserting
			 and subsection (b) of this section after this
			 title, and
			(3)by adding at the end the following:
				
					(b)A case under
				chapter 11 of title 11 in which the person that is the subject of the case is a
				corporation may be commenced only in the district court for the
				district—
						(1)in which the
				principal place of business in the United States, or principal assets in the
				United States, of such corporation have been located for 1 year immediately
				preceding such commencement, or for a longer portion of such 1-year period than
				the principal place of business in the United States, or principal assets in
				the United States, of such corporation were located in any other district;
				or
						(2)in which there is pending a case under
				chapter 11 of title 11 concerning an affiliate of such corporation, if the
				affiliate in such pending case directly or indirectly owns, controls, or holds
				with power to vote more than 50 percent of the outstanding voting securities of
				such
				corporation.
						.
			3.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this Act and the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the date of the enactment of this Act.
			
